Name: 2004/34/EC: Commission Decision of 6 January 2004 amending Decision 2003/828/EC with regards to the movements of vaccinated animals from protection zones (Text with EEA relevance) (notified under document number C(2003) 5306)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  organisation of transport
 Date Published: 2004-01-13

 Avis juridique important|32004D00342004/34/EC: Commission Decision of 6 January 2004 amending Decision 2003/828/EC with regards to the movements of vaccinated animals from protection zones (Text with EEA relevance) (notified under document number C(2003) 5306) Official Journal L 007 , 13/01/2004 P. 0047 - 0050Commission Decisionof 6 January 2004amending Decision 2003/828/EC with regards to the movements of vaccinated animals from protection zones(notified under document number C(2003) 5306)(Text with EEA relevance)(2004/34/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular, Article 9 (1)(c), thereof,Whereas:(1) Commission Decision 2003/828/EC(2) on protection and surveillance zones in relation to bluetongue and on rules applicable to movements of animals in and from those zones and repealing Decision 2003/218/EC(3), was adopted in the light of the bluetongue situation prevailing in the affected regions. That Decision demarcates protection and surveillance zones corresponding to specific epidemiological situations and lays down the conditions for providing exemptions from the ban on the movements of animals in and from those zones.(2) A Symposium on bluetongue has been organised by the Office International des Epizooties (OIE - World Organisation for Animal Health) on 26 to 29 October 2003. One of the conclusions of this Symposium was that animals may move from an infected zone to a free zone without posing a risk of virus spread if they have been vaccinated at least one month prior to movement, provided that the vaccine used covers all serotypes present in the region of origin.(3) Taking into account this conclusion, conditions for movements of vaccinated animals provided in Decision 2003/828/EC should be amended in order to allow such movements without requiring the cessation of the virus circulation in the region of origin or of the vector activity in the region of destination. Nevertheless as a precaution, this will be considered only for domestic movements from areas where the vaccination has been completed according to the programme adopted by the competent authority of the Member State concerned.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Article 3(2) of Decision 2003/828/EC is replaced by the following:"2. In France, Italy and Spain, domestic dispatches as provided for in paragraph 1 shall be also exempted from the exit ban by the competent authority:(a) for the areas where the vaccination has been completed according to the programme adopted by the competent authority of the Member State concerned, as identified in Annex I, if animals have been vaccinated more than 30 days and less than a year before the date of dispatch against the serotype(s) circulating in an epidemiologically relevant area of origin.(b) for the areas where the vaccination has not been completed according to the programme adopted by the competent authority of the Member State concerned, as identified in Annex I if animals have been vaccinated in compliance with paragraph (a) and if, in addition:(i) the surveillance programme in an epidemiologically relevant area of origin has proved the cessation of bluetongue virus circulation for more than 60 days before date of dispatch; or(ii) the vector surveillance programme in an epidemiologically relevant area of destination has proved the cessation of adult Culicoides activity."Article 2Annex I to Decision 2003/828/EC is replaced by the text in the Annex to this Decision.Article 3This Decision shall apply from 2 February 2004.Article 4This Decision is addressed to the Member States.Done at Brussels, 6 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 311, 27.11.2003, p. 41.(3) OJ L 82, 29.3.2003, p. 35.ANNEX"ANNEX I(Restricted zones: geographic areas where protection and surveillance zones shall be established by the Member States)Zone A (serotypes 2 and 9, and in a lesser extent 4 and 16)Areas where Article 3(2)(a) is applicable>TABLE>Areas where Article 3(2)(a) is not applicable>TABLE>Zone B (serotype 2)Areas where Article 3(2)(a) is applicable>TABLE>Areas where Article 3(2)(a) is not applicable>TABLE>Zone C (serotypes 2 and 4)Areas where Article 3(2)(a) is applicableFrance:Corse du sud, Haute CorseSpain:Islas BalearesAreas where Article 3(2)(a) is not applicableItaly:>TABLE>Zone DThe entire Greek territory with the exception of prefectorates listed in Zone E.Zone EDodekanisi, Samos, Chios and Lesvos prefectorates."